department of the treasury internal_revenue_service ee washington d c government entities division mar g u i l cp ra jl xxxxxkxxkxxkxkxxxkxkxkxakkkakkkxkkkk xkxxkxkxkxkkxx xk xk kkk kkk kkk kihkok mk xxxxaxxkxxxxxxxxakxxkxxkkxaxkxakx ax attn xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxx legend committee a committee s fund t plan x plan y plan z society b society c state b directory d xxxxxxxxxxxxkxxkxkxxxxxxx xxxxxxxxxxxxxxxxxxxxxkx xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxkxxxxkxkxkx xxxxxxxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxkx xxxxxxxxxxxxxxxxxkxkxxxkkk xxxxxxxxxxxxxxxxkxxxkxxxkk xxxxxxxxxxxxkxkxxxxxkxxx kx company m dear xxxxxxxxx this letter is in response to your request dated xxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxxx xxxxxxxxx and xxxxxxxxxxx submitted on your behalf by your authorized representative regarding the church_plan status of plan x plan y and plan z collectively referred herein as the plans within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf committee a is a nonprofit corporation located in state b and is exempt from federal taxes as an organization described in code sec_501 committee a's purposes are to educate its members and other persons and to educate policy-making officials in various branches of government with respect to issues touching on its testimonies and beliefs committee a furthers its purposes by preparing and distributing literature and other educational materials conducting and encouraging visits and interviews of persons in positions of authority in the national and state governments and working in coalitions with other organizations with similar goals in accordance with article sec_3 of its bylaws committee a is controlled by and shares common religious bonds and convictions with society b which is an organized religion which originated in england in and came to what is now the united_states in its fundamental organizational unit is the monthly meeting which holds weekly worship services in a given community two or more monthly meetings in the same geographic area are grouped into quarterly meetings which serve to coordinate business and information between monthly meetings and yearly meetings yearly meetings consist of constituent quarterly and monthly meetings in a geographic area and are the main governing bodies for society b all members of a monthly meeting are thereby members of the quarterly and yearly meetings in a geographic area and are also automatically members of society c committee a receives its financial support from approximately monthly and yearly meetings of society b committee a the sponsor of the plans is governed by committee s all members of committee s must be members of society b two-thirds of the members of committee s are appointed by yearly meetings and other associations conferences agencies and committees of society b the other one-third of the members is self appointed by committee s committee a is listed in directory d as an organization associated with the yearly meetings of society b corporation located in state b and is exempt from federal taxes as an committee a controls one other entity fund t fund t is also a nonprofit_educational_organization described in code sec_501 its purpose is to educate members of society b and others with respect to issues that touch on its testimonies and beliefs fund t has no employees at the present time and does not participate in the plans plan x is a successor plan to a money_purchase_pension_plan originally established on date and which was amended and restated to be a 401_k_plan effective date the participants in plan x are eligible current and former employees of committee a plan x is a non-standardized prototype profit sharing plan sponsored by company m and has received a favorable determination_letter dated date plan y is a plan under code sec_129 and plan z is a cafeteria_plan under sec_125 of the code all of the plans have been amended to provide that the plan_administrator is the benefits committee all members of which are appointed and may be removed by committee a the benefits committee was appointed by committee a on date the principal purpose or function of the benefits committee is the administration of the plans prior to the board resolution amending the plans the plan_administrator was committee a none of the employees participating in the plans are employed in connection with an unrelated_trade_or_business within the meaning of code sec_513 committee a has not made the election under sec_410 of the code with respect to plan x its predecessor money purchase plan or any other employee_benefit_plan it maintains however it has in the past voluntarily operated its plans in compliance with the standards of erisa in accordance with revproc_2011_44 notice to employees with reference to plan x was provided on date this notice explained to participants of plan x the consequences of church_plan status based on the foregoing you request a ruling that plans x y and z are church plans within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a plan - established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included or sec_414 or their beneficiaries in the plan are individuals described in sec_414 sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to included a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches civil law revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case committee a is an organization described in code sec_501 which is exempt from tax under sec_501 of the code committee a is governed by committee s all members of committee s must be members of society b two-thirds of the members of committee s are appointed by the yearly meetings and other associations conferences agencies and committees of society b the other one-third of the members is self appointed by committee s committee a is listed in directory d as an organization associated with the yearly meetings of society b committee a was formed to coordinate and enhance the efforts of society b to lobby the executive and legislative branches of national government with respect to issues touching on its testimonies and beliefs committee a receives its financial support from approximately monthly and yearly meetings of society b pursuant to sec_414 of the code the plans are not maintained primarily for the benefit of employees employed in connection with one or more unrelated trades_or_businesses with the meaning of sec_513 of the code all of the plans have been amended to provide that the plan_administrator is the benefits committee all members of which are appointed and may be removed by committee a the benefits committee was appointed by committee a on date the principal purpose or function of the benefits committee is the administration of the plans because committee a is associated with society b within the meaning of sec_414 of the code the benefits committee is considered to be associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 through its relationship with committee a therefore based on the information provided it is concluded that committee a is an organization that shares common religious bonds and convictions with society b and is associated with society b under the rules of sec_414 of the code it is further concluded that committee a employees are employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is associated with a church_or_convention_or_association_of_churches under the rules of sec_414 of the code committee a employees are considered to be church employees for purpose of the church_plan rules - - in addition the administration of the plans satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly the plans are maintained by an organization that is associated with a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration of the plans for the provision of retirement benefits or welfare benefits or both for the deemed employees of a church_or_convention_or_association_of_churches based on the foregoing facts and representations we conclude that plans x y and z are church plans within the meaning of code sec_414 this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations program cincinnati ohio this letter expresses no opinion as to whether plan y satisfies the requirements of sec_129 of the code or whether plan z satisfies the requirements of sec_125 of the code this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact xxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxx sincerely yours ka e wim laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice ccl xxxxxxxxxxxxxx
